Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a row driver”, “a first transfer driver”, “a second transfer driver”, “a ramp signal generator”, “a timing generator”, as recited in claims 1, 3, 5, 7, 8, 11, 13 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The pixel array, switching element, a photosensitive are known structural elements and are not considered for 112 sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shikina (US PGPUB 20190082133).
[Claim 1]
An image sensor comprising:
a pixel array comprising a first pixel and a second pixel, each of the first pixel and the second pixel comprising at least one photosensitive element (Paragraph 42, PD-A and PD-B, figure 4), and a switching element configured to transmit charges generated by the at least one photosensitive element to a floating diffusion node (PTX1 and PTX2, Paragraphs 42 and 43), wherein the first pixel and the second pixel are connected to a same column line (column CL); and
a row driver (103) configured to provide a clamping control signal to the switching element in the first pixel, wherein the clamping control signal transitions from a first level to a second level that is less than the first level, during a read period of the second pixel (Paragraph 52, figure 5, T1c and T1d, transition high to low is applied during readout time).
[Claim 3]
The image sensor of claim 1, wherein the row driver is further configured to provide a transfer control signal to a first switching element in the second pixel (gate of transfer transistor TX2 is provided a transfer control signal PTX1), and the first switching element is turned on in response to the transfer control signal of a third level after the clamping control signal transits to the second level (TX1 is turned on), such that the charges generated by the at least one 
[Claim 4]
The image sensor of claim 3, wherein the first level is the same as the third level (low level of PTX2 at time T1c).
[Claim 7]
teaches each of the first pixel and the second pixel comprises a plurality of photosensitive elements (fig. 3, 311 and 321), and a plurality of switching elements configured to transfer charges generated by the plurality of photosensitive elements to the floating diffusion node (PTX1 and PTX2, Paragraphs 31 and 36), respectively, and
the row driver is further configured to provide the clamping control signal to at least one switching element among the plurality of switching elements in the first pixel (Paragraph 52, figure 5, T1c and T1d, transition high to low is applied during readout time)
[Claim 8]
The image sensor of claim 7, wherein the row driver is further configured to transfer a blocking control signal of a certain level to at least one other switching element among the plurality of switching elements in the first pixel (In figure 5, at time T2d, PTX(3) and PTX(4) is being turned off or blocked).
[Claim 9]
The image sensor of claim 1, wherein the first pixel and the second pixel are arranged in different rows, and the first pixel is arranged in a row most adjacent to a row in which the second pixel is arranged (see figure 3).
[Claim 10]

[Claim 11]
The image sensor of claim 1, wherein the pixel array further comprises a third pixel connected to the same column line as the first pixel and the second pixel are connected to, and
the row driver is further configured to provide the clamping control signal to each of the period of the second pixel (figure 2 shows third pixel adjacent to first and second pixels and Paragraph 52, figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shikina (US PGPUB 20190082133) in view of Ha et al. (US PGPUB 20170126997).
[Claim 2]
Shikina fails to teach wherein a pixel voltage output from the column line is determined based on a relatively higher voltage between a voltage of a first floating diffusion node in the first pixel and a voltage of a second floating diffusion node in the second pixel. However Ha teaches a voltage of a floating diffusion node of the second pixel (VS2) during the read operation of the second pixel (see figure 5 and para 84-87: the second pixel 210 reads out at the higher voltage of VS1). Therefore taking the combined teachings of Shikina and Ha, it would be obvious to one .
Claims 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shikina (US PGPUB 20190082133).
[Claim 13]
An image sensor comprising:
a pixel array comprising a first pixel and a second pixel connected to a same column line (Paragraph 42, PD-A and PD-B, figure 4); a row driver (103) configured to provide control signals to the pixel array (Paragraph 52); a voltage generation circuit configured to provide driving voltages to the row driver for driving the first and second pixels (a voltage generation circuit like a power supply will be inherently taught in order to drive the row driver);
an analog-to-digital converter (ADC 205) configured to convert a pixel voltage received from the column line into a pixel data value (Paragraph 28); and
a timing generator (102) configured to control the row driver, the ramp signal generator, and the ADC (see figures 1 and 2),
wherein the row driver sequentially applies a clamping control signal of a first level and of a second level that is less than the first level to a switching element in the first pixel when a read operation is performed on the second pixel (Paragraph 52, figure 5, T1c and T1d, transition high to low is applied during readout time).

[Claim 14]
Shikina teaches wherein the switching element comprises a charge transfer transistor connected to a photosensitive element and a gate terminal of a drive transistor in the first pixel, and the clamping control signal is applied to a gate terminal of the charge transfer transistor (Paragraphs 31 and 36, figures 3 and 5).
[Claim 15]
Shikina teaches wherein each of the first pixel and the second pixel comprises:
a photosensitive element (figure 3, PD-A 311, Paragraphs 29-39) configured to generate photocharges corresponding to a received optical signal;
a first transistor configured to reset a floating diffusion node (313);
a second transistor configured to transfer the photocharges to the floating diffusion node (312);
a third transistor configured to output a voltage corresponding to a voltage of the floating diffusion node (314); and

wherein the second transistor is used as the switching element (Paragraphs 31 and 36).
[Claim 18]
Shikina teaches wherein a minimum value of the pixel voltage is determined based on the first level and the second level (Paragraph 45, equation 1, output Vo is based Vg1 and Vg2).
[Claim 19]
Shikina teaches wherein
each of the first pixel and the second pixel comprises a plurality of photosensitive elements (fig. 3, 311 and 321) and a plurality of switching elements (312 and 322) configured to transfer photocharges generated by the plurality of photosensitive elements to the floating diffusion node (Paragraphs 31 and 36), respectively, and the row driver (103) is further configured to provide the clamping control signal to at least one switching element among the plurality of switching elements in the first pixel (Paragraph 52).
Allowable Subject Matter
Claim 20 is allowed. The prior art fails to teach or suggest “applying a clamping control signal to the first pixel during a reset counting period when a read operation is performed on the second pixel, the clamping control signal decreasing from a first level to a second level during the reset counting period; and applying a transfer control signal of an activation level to the second pixel during a signal transfer period after the reset counting period.
Claims 5, 6, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.